Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-25-2002

Ambrose v. Robinson
Precedential or Non-Precedential: Precedential

Docket No. 01-1871




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Ambrose v. Robinson" (2002). 2002 Decisions. Paper 611.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/611


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed September 25, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 01-1871 and 01-3229

TERRY L. AMBROSE,

v.

TOWNSHIP OF ROBINSON, PENNSYLVANIA,

       Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

(D.C. No. 99-cv-01218)
District Judge: The Honorable Donetta W. Ambrose

Argued April 30, 2002

BEFORE: NYGAARD, ROTH, and WEIS, Circuit Judge s.

ORDER AMENDING SLIP OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on September 4, 2002, be amended as follows:

Counsel shall be listed as follows:

       David P. Helwig, Esq. (Argued)
       Marks, O’Neill, O’Brien & Courtney
       707 Grant Street
       3200 Gulf Tower
       Pittsburgh, PA 15219
       Counsel for Appellant, Township of Robinson, PA




       Samuel P. Kamin, Esq.
       Goldberg, Kamin & Garvin
       437 Grant Street, 1806 Frick Building
       Pittsburgh, PA 15219
       Counsel for Appellant, Township of Robinson

       Joseph H. Chivers, III, Esq. (Argued)
       Suite 600
       312 Boulevard of the Allies
       Pittsburgh, PA 15222
       Counsel for Appellee, Terry L. Ambrose

And, the second reference to 42 U.S.C. S 1983 on page 5
should be changed to 42 U.S.C. S 1988.

       By the Court,
       /s/Richard L. NygaardCircuit Judge

Dated: September 25, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2